Title: To George Washington from David Forman, 1 September 1782
From: Forman, David
To: Washington, George


                        Sir
                            Freehold 1st Sepr 1782
                        
                        When I had the Honr to write to your Excly the 28th Ulto I had no kind of doubt but I should in a day or two have had very Particular Accts from New York.I am at this time very Uneasy booth on Accts of the Persons, and the Accts I expected from them.On Monday last a Deserter from Sandy Hook Mentioned a Report that some Troops were embarking; Wednisday Afternoon the Mate of a Small Schooner that Sailed from Sandy Hook Sunday Evening last and Captured on Monday off Barnigot was brought up here—on his Examination told me that on Saturday the 24th he saw a Number of Hessian Troops embark on board five large Ships in the North river.This Morning Two Saylors, as They say deserters from the Warwick of 50 Guns on Saturday Morning Early.They Say the Warwick and Two Frigates Sailed Yesterday as a Convoy to five large Transports with Soldiers for Hallifax—The Number of Troops said to be 1500 or 2000—Similar reports from other persons and the person Imployed to keep a look out from The Highlands of Middle Town in his Diary haveing Noted Nine Sails falling through The Narrows in The Evening of Fryday last—Saturday Morning he goes on and says is Very foggy—at Ten OClock the fogg blown off—Winds at West discovers five Ships and one Man of War double deckker he Supposes forty or fifty Guns Standing to the Eastward &c. so far coroberates the Report of the Five Saylors of this Morning that I am fully perswaded there Report is well grounded—it is allso Reported that the American Troops of the British Army are now paying off and Expect to be discharged—That Sir Guy Carlton has directed those Merchts who Intend to follow the British Army to be prepared by the 24th Inst. and that very greate confusion prevails amongst the people called friends to Government—I am still in hourly Expectation of the Return of those persons gone in.if they are not detained I shall be able to give on there Arrival very particular Accts and Would have waited a day or two longer had not I conceived it Important for Your Excly to be Informed of the Small Hallifax Fleetes sailing. I have the Honr to be Your Excly Most Obdt Servt
                        
                            David Forman
                        
                    British Ships of War on the American StationLyon64 Guns Now off SandyhookAdament50 Guns New Yorklately Come from Charles Town as a Convoy to the Transports that brought the Savannah GarrisonAssurance40 Guns New YorkChatham50 Guns, Sailed from Sandy Hook the 18th Inst. on a CruizeCenturion50 Guns, Sailed from Sandy Hook 16th Inst.Warwick50 Guns at New YorkAmphion36 Guns Sailed from Sandy Hook 12th Inst.St Margaretta32 Guns at New York repairing the dammage She recd, in An Action with a french Frigate on this CoastQuebeck36 Guns Sailed from Sandy Hook 16th Inst.Charles Town28 Guns Sailed from Sandy Hook about Six Weeks agoe but Expected to return to New YorkMagiciene40 Guns Sailed from Sandy Hook with the Charles Town and not yet returnedPearl32 Guns Now at Sea Cannot affix when she went outJason32 Guns Sailed from Sandy Hook 15th Inst. and was Taken by the french the 20th Inst. as is saidBellisarius28 Guns Sailed from Sandy Hook 12th Inst.Vestal28 Guns at Sea, is not known what day SailedMentor20 Guns at Sandy HookTriton28 GunsPerseverance36 Guns—Gone to HallifaxAusterly36 Guns Now at Sandy HookGrana28 Guns Sailed from Sandy Hook 20th Inst.Garland24 Guns at SeaAmphatrite24 Guns Sailed from Sandy Hook 13th Inst.Hussar28 Gunsat Sea Cannot Assertain when they went outNarcissa28 GunsSloops of WarAvenger14 GunsFury16 GunsHornet14 GunsOtter14 GunsSavage16 GunsMentor16 GunsRaccon14 GunsA Floating Battery.She Carryes 22 Guns 18 pounders 16 Guns 12 pounders at Sandy Hook.Fire Ships.Blast and fire Brand.Three Ships Burden about 300 Tons Each, Eight large Brigs and Spowes, loaded with Stone for Sinking in the Chanell—They are all furnished with Cables of 22 Inches, and Anchors in proportion for the purpose of keeping them fixed in the Chanell way Should they find it Necessary to Sink them.